Citation Nr: 0739566	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  00-16 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from September 1964 to 
September 1968 and from May 1973 to May 1989.  The veteran 
died in February 1999.  The appellant is his surviving 
spouse.

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 2000 decision by the 
RO which, in part, denied service connection for the cause of 
the veteran's death, including as due to exposure to 
herbicides and asbestos.  The Board remanded the appeal for 
additional development in August 2001 and July 2003.  

In July 2004, the Board denied the claim, and the appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In September 2005, the 
Court granted a Joint Motion to vacate and remand the July 
2004 Board decision.  The Board remanded the appeal for 
additional development in February 2007.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.  

3.  The immediate cause of the veteran's death on February 
[redacted], 1999, is shown to have been the result of acute renal 
failure due to or as a consequence of cisplatin toxicity and 
metastatic esophageal cancer; other significant conditions 
contributing to death included smoking and liver disease.  

4.  The veteran's esophageal cancer was first clinically 
demonstrated many years after service, and there is no 
probative evidence of a causal connection between the 
veteran's cancer and his military service or any incident 
therein, to include hepatitis or any exposure to herbicide 
agents or asbestos.  

5.  At the time of death, the veteran did not have any 
service-connected disabilities.  

6.  A disability of service origin did not affect a vital 
organ, did not cause or play any role in the veteran's death, 
and did not have a material influence in accelerating death.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The Court has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for the 
cause of the veteran's death, any questions as to the 
appropriate disability rating or the effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman, 19 Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in March 1999, August 2001, and 
April 2006 and 2007, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although some of the letters were not sent prior to 
initial adjudication of the appellant's claim, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice, the claim was readjudicated, and 
supplemental statements of the case (SSOC) were promulgated 
in February and December 2003, and August 2007.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that a statement of the case (SOC) or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield  v. Nicholson, No. 2007-7130 WL 
2694606 (Fed. Cir. Sept 17, 2007) [hereinafter Mayfield III].  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the appellant was notified of the evidence that was 
needed to substantiate her claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the appellant was expected to provide, and that 
VA would assist her in obtaining evidence, but that it was 
ultimately her responsibility to give VA any evidence 
pertaining to her claim, including any evidence in her 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The appellant was notified of 
her responsibility to submit evidence which, in some fashion, 
showed that the veteran's death was related to service; of 
what evidence was necessary to establish service connection 
for the cause of death, and why the current evidence was 
insufficient to award the benefits sought.  

The veteran's service medical records and all VA and private 
medical records identified by the appellant have been 
obtained and associated with the claims file.  The appellant 
was offered an opportunity for a personal hearing, but 
declined.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  

The Board finds that any deficiency in the notice to the 
appellant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim, and found that the error was 
harmless).  

Indeed, there has been no prejudice to the appellant in the 
essential fairness of the adjudication.  The appellant and 
her attorney clearly have actual knowledge of the evidence 
that is required to be submitted in this case and, based on 
the appellant's contentions as well as the communications 
provided to the appellant and her attorney by the VA, it is 
reasonable to expect that the appellant understands what was 
needed to prevail.  Moreover, any error in VA's notice to the 
appellant (which is initially presumed to be prejudicial) is 
in fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007) (burden is on VA to show that error in 
notice was not prejudicial).  

In short, the appellant has been made aware of the 
information and evidence necessary to substantiate her claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Laws & Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  A service-connected disorder is 
one that was incurred in or aggravated by active service; one 
for which there exists a refutable presumption of service 
incurrence, such as a malignant tumor, if manifested to the 
required degree within a prescribed period from the veteran's 
separation from active duty; or one that is proximately due 
to or the result of, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2007).  

Service connection may also be established if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2007).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at section 3.309(e) (emphasis added) 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii)(2007).  

In pertinent part, pursuant to 38 C.F.R. § 3.309(e), 
respiratory cancers, prostate cancer, and soft tissue 
sarcoma, manifested at any time after service shall be 
service connected, if a veteran was exposed to a herbicide 
agent during active military, naval, or air service, and the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, and 
provided that the reputable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  In addition, the 
Secretary has determined that there is no positive 
association between exposure to herbicides and hepatobiliary 
cancers, to include cancer of the liver.  The basis for the 
conclusion is the analysis of countless scientific studies 
reviewed by the National Academy of Science (NAS).  See 
Notice, 68 Fed. Reg. 27630-27641 (2003).  Based on studies 
reviewed by the NAS, the notice in the Federal Register also 
indicates that on the basis of all evidence available, the 
Secretary has found that the credible evidence against an 
association between gastrointestinal tumors (stomach cancer, 
pancreatic cancer, colon cancer, and rectal cancer) and 
herbicide exposure outweighs the credible evidence for such 
an association, and he has determined that a positive 
association does not exist.  Id.  

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The Court has specifically held that 
the provisions of Combee are applicable in cases involving 
Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).  Hence, a claimant may establish service 
connection for a any disability shown after service by 
presenting evidence which shows that it was at least as 
likely as not that the disease was caused by inservice 
exposure to Agent Orange.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure, as published in Department 
of Veterans Benefits Circular 21-88-8 (May 11, 1988) (DVB 
Circular).  The DVB Circular was subsequently rescinded but 
its basic guidelines were published in the Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M21-1 
(M21-1), Part VI,  7.21 (Jan. 31, 1997) and have since been 
revised again in a rewritten version of M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).  

The Board must follow development procedures applicable 
specifically to asbestos-related claims.  See Ashford v. 
Brown, 10 Vet. App. 120, 124-125 (1997).  VA must determine 
whether military records demonstrate evidence of asbestos 
exposure during service, whether there was pre-service and/or 
post-service occupational or other asbestos exposure, and 
whether there is a relationship between asbestos exposure and 
the claimed disease.  

In this regard, the record shows that the RO complied with 
these procedures.  The appellant was asked about the history 
of the veteran's exposure in service as well as any possible 
exposure both prior to and after service.  A VA physician 
also reviewed the claims folder and offered an opinion 
concerning a possible relationship between the veteran's 
asbestos exposure in service and the cause of his death.  
Therefore, VA has satisfied its duty to assist the appellant 
in developing this claim.  

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(1).  VA recognizes 
that persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  See M21-1, Part VI, 
7.21(a)(3).  

Factual Background

The veteran's service medical records noted a history of 
hepatitis in 1974 or 1975; however, hepatitis was never 
medically confirmed.  At an April 1984 examination, for 
example, the veteran checked "yes" when asked about 
"Jaundice or Hepatitis."  The examining physician wrote, 
"hx of hepatitis - type unknown 1974.  No documentation in 
the record."  Liver function tests at that time were normal.  
A May 1985 examination report also noted the veteran's 
history of hepatitis.  Again, however, liver function studies 
were normal.  Although it was noted that screening for 
hepatitis was pending, no such tests results are contained in 
the veteran's service medical records.  A December 1987 
examination report also noted that the veteran had been 
diagnosed with hepatitis in 1975.  The examining physician 
indicated that the veteran had been asymptomatic and that it 
was unclear what type of hepatitis he had.  At his retirement 
physical in January 1989, the examining physician noted the 
veteran's "history of laboratory hepatitis (? Type) - 
asymptomatic."  Thus, there is no medical evidence 
confirming active hepatitis in service.  There is also no 
evidence of chronic liver disease or esophageal cancer in 
service.  

The record indicates that the veteran was probably exposed to 
asbestos during his Naval service.  His service personnel 
records show that he served as a radio operator with the U.S. 
Navy from September 1964 to September 1968 and from May 1973 
to May 1989.  During these periods he was stationed aboard 
the USS PRINCETON, the USS WHITE RIVER, the USS F. D. 
ROOSEVELT, and the USS SIERA.  Correspondence from the 
National Personnel Records Center (NPRC) stated that it was 
highly probable that the veteran was exposed to asbestos in 
service.  

The veteran's service medical records show that he was 
evaluated as part of the Navy Asbestos Medical Surveillance 
Program.  X-rays taken in December 1987 revealed mild 
bilateral apical pleural thickening, although no active 
pulmonary disease was shown.  The veteran also stated that he 
had smoked a pack of cigarettes a day since he was sixteen.  

The record shows that the veteran had received VA treatment 
from 1993 to 1998 for skin cancer on various parts of his 
body.  Several of these lesions were removed and were not 
shown to be related to the veteran's esophageal cancer.  The 
veteran was admitted to Southeast Alabama Medical Center in 
January 1997 for abdominal pain.  The diagnostic impression 
was questionable early acute gastroenteritis.  It was also 
noted that the veteran had an abdominal aortic aneurysm 
measuring 4 cm in diameter.  

The veteran was seen by VA in January 1999 for painful 
dysphagia.  A computed tomography (CT) scan of the abdomen 
revealed a soft tissue mass at the gastroesophageal (EG) 
junction which extended to the gastric cardia.  An 
esophagoscopy and biopsy revealed squamous cell carcinoma of 
the esophagus.  Thereafter, the veteran was hospitalized 
until he died in February 1999.  During that period, a CT 
scan performed in February 1999 revealed widely metastatic 
lesions consistent with metastatic esophageal carcinoma and a 
large mass in the distal portion of the esophagus.  Bilateral 
pleural effusions were also present. Lesions were seen along 
with enlarged lymph nodes in the gastrohepatic area.  A 
lesion was also present in the left adrenal gland.  The 
veteran was scheduled to receive chemotherapy and radiation 
therapy.  Unfortunately, the veteran's condition continued to 
deteriorate.  The veteran developed severe mucositis and his 
mental status diminished due to a significant rise in his 
creatine and BUN levels.  The veteran died two weeks after 
being admitted.  

The certificate of death listed acute renal failure as the 
immediate cause of death, with cisplatin toxicity and 
metastatic esophageal cancer as underlying causes.  Liver 
disease and smoking were also listed as significant 
conditions contributing to death.  No autopsy was performed.  

In February 2003, a VA physician reviewed the veteran's 
claims file and offered an opinion concerning the etiology of 
the veteran's esophageal cancer.  The physician noted that 
the service medical records disclosed a positive surface 
antigen antibody apparently to hepatitis B, although active 
evidence of hepatitis B was never found.  The physician then 
stated, "In any case, even if he had had hepatitis B or 
another viral hepatitis, there is no connection at all 
between virus hepatitis and esophageal cancer."  Turning to 
the issue of asbestos exposure, the physician noted that 
asbestosis was never diagnosed and that there was no 
relationship between asbestos exposure and esophageal cancer.  
The physician pointed out that the leading cause of 
esophageal squamous cell cancer was cigarette smoking and 
alcohol use, and that the veteran had been a heavy smoker 
since service and was advised to abstain from alcohol.  The 
physician said he was unsure whether the veteran's cancer was 
squamous cell or adenocarcinoma.  According to the physician, 
the latter was caused by gastroesophageal reflux disease, 
which was not shown in the veteran's service medical records.  
Finally, the physician stated that there was no evidence that 
Agent Orange caused esophageal cancer.  

The same VA physician reviewed the claims file again in 
October 2003 to determine the etiology of the veteran's liver 
disease.  The physician stated that the veteran had 
metastatic disease from the primary squamous cell tumor of 
the distal esophagus to the gastric cardia.  CT scans 
revealed extensive metastatic disease from the squamous cell 
cancer of the distal esophagus and gastroesophageal junction, 
with involvement of the left adrenal gland as well as the 
upper abdominal lymph nodes.  The physician noted that the 
veteran's attending physicians had indicated that there was 
liver metastasis.  With respect to hepatitis, the physician 
indicated there was no clear evidence that the veteran had 
hepatitis in service.  At the time of the veteran's 
retirement physical in 1989, the physician could not find any 
documentation of hepatitis.  The examining physician then 
referred the veteran for testing; however, results of those 
tests are not contained in the service medical records.  
Nevertheless, the physician noted there was no indication 
that the veteran had hepatitis at the time of his retirement.  
The physician also pointed out that testing in February 1999 
showed normal liver function tests.  Instead, tests were 
consistent with metastatic cancer to the liver rather than 
hepatitis.  The physician explained that the term "liver 
disease" on the veteran's death certificate was a 
nonspecific term and did not specify the type of liver 
disease.  However, the evidence showed that metastatic liver 
disease was the only liver disease present at the time of the 
veteran's death.  The physician also determined that there 
was no evidence that asbestos exposure can cause liver 
disease.  The physician concluded that the most commonly held 
opinion by the gastroenterologist, the oncologist and the 
epidemiologist was that squamous cell cancer of the esophagus 
was highly correlated with heavy cigarette smoking and 
alcohol use, both of which were well documented in the 
veteran's file.  

Cause of Death

Initially the appellant asserted that the veteran's 
esophageal cancer and liver disease were caused by herbicide 
and/or asbestos exposure in service or, in the alternative, 
that they were due to hepatitis that the veteran reportedly 
had in service.  In July 2004, the Board denied service 
connection for the cause of the veteran's death under all 
three of the appellant's theories.  However, on appeal to the 
Court in August 2005, it was argued that the veteran's 
esophageal cancer may have had its onset in service.  
Specifically, that the service medical records indicated that 
serology studies for hepatitis had been ordered in February 
1989, but that the test results had not been associated with 
the claims file.  Therefore, it was possible that the studies 
may have revealed the presence of esophageal cancer in 
service.  The attorney argued that, prior to rendering a 
decision, the Board should have obtained the serology report 
and a medical opinion as to whether the studies showed 
esophageal cancer was present in service.  

As a result of the September 2005 Order of the Court, the 
Board remanded the appeal in February 2007, to attempt to 
obtain the February 1989 serology report and a medical 
opinion as to whether the studies showed any evidence of 
esophageal cancer in service.  A Memorandum by the RO in 
August 2007, indicated that the February 1989 serology 
studies for hepatitis could not be obtained and were 
unavailable for review.  

The claims file was also reviewed by a VA physician in June 
and July 2007, for the specific purpose of obtaining an 
opinion as to whether any serology studies in service would 
have revealed evidence of esophageal cancer.  The physician 
indicated that the claims file was reviewed and provided a 
detailed description of the veteran's medical history.  The 
physician noted that there was no evidence of esophageal 
cancer in service or until 1997, some nine years after 
discharge from service.  While there was evidence that the 
veteran may have had hepatitis in service, the examiner 
indicated that whether he had hepatitis or not was 
irrelevant, as there was no etiological relationship between 
hepatitis or alcohol hepatitis and esophageal cancer.  
Moreover, the examiner indicated that serology studies for 
hepatitis would not provide any useful information in 
diagnosing esophageal cancer.  Based on the medical opinion 
and the absence of any competent evidence to the contrary, 
the Board finds no basis to conclude that the veteran's 
esophageal cancer was present in service.  

As to the appellant's suggestion that the veteran's liver 
disease was somehow related to hepatitis, the Board points 
out that the veteran's "liver disease" as shown on the 
certificate of death was metastatic cancer.  Metastasis is 
defined as "[t]he spread of a disease process from one part 
of the body to another, as in the appearance of neoplasms in 
parts of the body remote from the site of the primary tumor; 
results from dissemination of tumor cells by the lymphatics 
or blood vessels or by direct extension through serous 
cavities or subaracnoid or other spaces."  Stedman's Medical 
Dictionary 1099 (26th ed., 1995).  Moreover, the VA physician 
in October 2003 explained that the veteran's liver disease 
was not a separate disorder but rather cancer that had 
metastasized from his esophagus to his liver, and that there 
was no relationship between esophageal cancer and viral 
hepatitis.  

Concerning the appellant's claim based on exposure to 
herbicides, the Board notes that the Secretary of the VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  38 C.F.R. § 3.309(e); 
See also Notice 67 Fed. Reg. 42600-42608 (2002).  

Here, the competent evidence of record shows that the 
veteran's esophageal squamous cell carcinoma is not 
enumerated among the diseases the Secretary has determined 
are related to herbicide exposure.  Consequently, the 
presumptive provisions of 38 U.S.C.A. § 1116 do not apply.  
Additionally, no health professional has suggested that the 
veteran's esophageal cancer was related to herbicide 
exposure.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

As to asbestos exposure, while the evidence indicated that 
the veteran was exposed to asbestos in service, a VA 
physician opined that his esophageal cancer was not related 
to such exposure.  The physician noted that the leading cause 
of esophageal squamous cell cancer was cigarette smoking and 
alcohol use, and that the veteran had a history of heavy 
smoking and had been advised to abstain from alcohol.  
Smoking was also listed on the certificate of death as a 
significant condition contributing to death.  

Furthermore, the appellant has presented no evidence of a 
nexus between an event in service and the veteran's 
esophageal cancer.  As indicated above, the service medical 
records do not show any evidence of cancer in service or 
until many years thereafter.  While the appellant may well 
believe that the veteran's esophageal cancer was present in 
service; was related to hepatitis or, was due to herbicide or 
asbestos exposure in service, she has not provided any 
competent medical evidence to support her assertions. See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
appellant, as a layperson, is not competent to make this 
judgment.  When an opinion requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical causation require such 
expertise.  Laypersons are not competent to offer medical 
opinions.  Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Franzen v. Brown, 9 
Vet. App. 235 (1996).  

As indicated above, there is no evidence of any complaints, 
abnormalities, or diagnosis referable to any liver cancer or 
esophageal problems, including esophageal cancer in service 
or until nearly nine years after discharge from service.  The 
Board finds the multiple VA medical opinions most persuasive 
and included a rational explanation for their conclusions.  
In the absence of competent medical evidence to the contrary, 
the Board finds that reliance on the VA medical opinions is 
warranted in this case.  See Gabrielson v. Brown, 7 Vet. App. 
36 (1994).  

In this case, the probative evidence of record does not show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
veteran's death.  Accordingly, the Board finds no basis for a 
favorable disposition of the appellant's claim.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


